Citation Nr: 1121668	
Decision Date: 06/03/11    Archive Date: 06/09/11

DOCKET NO.  08-10 852	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUE

Entitlement to an initial rating in excess of 20 percent for residuals of a back injury.  


REPRESENTATION

Appellant represented by:	National Association of County Veterans Service Officers


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

April Maddox, Counsel


INTRODUCTION

The Veteran served on active duty from November 1988 to July 1994.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey.

The Veteran and his wife testified before the undersigned Veterans Law Judge at a Travel Board hearing in June 2009.  A transcript of this proceeding has been associated with the claims file.  

This case was previously before the Board in October 2009 at which times the issue was remanded for further development.  The Board is satisfied that there has been substantial compliance with the remand directives and the Board may proceed with review.  Stegall v. West, 11 Vet. App. 268 (1998).  


FINDING OF FACT

The residuals of a back injury are manifested by intervertebral disc syndrome (IVDS) with incapacitating episodes having a total duration of at least six weeks.


CONCLUSION OF LAW

The criteria for an initial rating of 60 percent, but no more, for residuals of a back injury have been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2002 & West 2010); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Code (DC) 5293 (effective Sept. 23, 2002), DC 5243 (effective since Sept. 26, 2003).



REASONS AND BASES FOR FINDING AND CONCLUSION

In March 2007, the Board granted service connection for residuals of a back injury based on medical evidence that a back injury was secondary to and aggravated by a service-connected right knee disorder.  In May 2007, the RO effectuated the Board's award and assigning a 20 percent rating effective April 16, 2003, the date of the claim.  The Veteran disagreed and asserts that his disability is more severe than currently rated.  

Disability evaluations are determined by the application of a schedule of ratings, which are based on the average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities.  The governing regulations provide that the higher of two evaluations will be assigned if the disability more closely approximates the criteria for that rating.  Otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.  

Furthermore, when an evaluation of a disability is based on limitation of motion, the Board must also consider, in conjunction with the otherwise applicable diagnostic code, any additional functional loss the veteran may have sustained by virtue of other factors as described in 38 C.F.R. §§ 4.40 and 4.45.  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Such factors include more or less movement than normal, weakened movement, excess fatigability, incoordination, pain on movement, swelling, and deformity or atrophy of disuse.  38 C.F.R. § 4.45.  

"Staged ratings" or separate ratings for separate periods of time may be assigned based on the facts found following the initial grant of service connection.  Fenderson v. West, 12 Vet. App. 119 (1999).  

The Veteran's low back disorder is currently rated under DC 5243.  During the pendency of this appeal, revisions were made to the Schedule for Rating Disabilities for spine disorders.  Specifically, on August 26, 2003, the rating criteria for all spinal disabilities, including intervertebral disc syndrome were revised and published in the Federal Register.  See 66 Fed. Reg. 51454-51458 (Sept. 26, 2003) (now codified as amended at 38 C.F.R. § 4.71(a), DCs 5235 to 5243).  

Where the law or regulations governing a claim change while the claim is pending, the version most favorable to the claimant applies, absent congressional intent to the contrary.  Accordingly, the Board is generally required to review both the pre- and post-September 26, 2003, rating criteria to determine the proper evaluation for the Veteran's disability.  

If it is determined that the new criteria is more favorable, the new criteria may not be applied for the period prior to the revision.  See VAOPGCPREC 3-2000 (April 10, 2000); Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003).  As limited by 38 U.S.C.A. § 5110(g), the effective date of any increase assigned under the amended version of the rating schedule can be no earlier than the effective date of the regulation.

Effective September 23, 2002, to September 25, 2003, IVDS (preoperatively or postoperatively) was to be rated either on the total duration of incapacitating episodes over the past 12 months or by combining under § 4.25 separate evaluations of its chronic orthopedic and neurologic manifestations along with evaluations for all other disabilities, whichever method results in the higher evaluation.  

Incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months warranted a 20 percent disability evaluation.  Incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months warranted a 40 percent disability evaluation.  Incapacitating episodes having a total duration of at least six weeks during the past 12 months warranted a 60 percent evaluation.  38 C.F.R. § 4.71a, DC 5293 (2003).

Note (1):  For purposes of evaluations under DC 5293, an incapacitating episode is a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician and treatment by a physician.  "Chronic orthopedic and neurologic manifestations" means orthopedic and neurologic signs and symptoms resulting from IVDS that are present constantly, or nearly so.  38 C.F.R. § 4.71a, DC 5293 (2003).

Prior to September 26, 2003, for limitation of motion of the lumbar spine, a 40 percent rating was assigned when the limitation of motion was severe, and a 20 rating percent was assigned when it was moderate.  38 C.F.R. § 4.71a, DC 5292 (2002).      

Also prior to September 26, 2003, pursuant to DC 5295, lumbosacral strain was rated as 40 percent disabling if severe, with listing of whole spine to opposite side, positive Goldthwait's sign, marked limitation of forward bending in standing position, loss of lateral motion with osteo-arthritic changes, or narrowing or irregularity of joint space, or some of the above with abnormal mobility on forced motion.  With muscle spasm on extreme forward bending, loss of lateral spine motion, unilateral, in standing position, a 20 percent rating was warranted.  

A new rating formula for the spine became effective September 26, 2003.  Under the new rating formula, IVDS should be evaluated either under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined under § 4.25.  

Under the General Rating Formula for Diseases and Injuries of the Spine a 100 percent evaluation is appropriate for unfavorable ankylosis of the entire spine; a 50 percent evaluation is appropriate for unfavorable ankylosis of the entire thoracolumbar spine; a 40 percent evaluation is appropriate for forward flexion of the thoracolumbar spine of 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  

A 20 percent evaluation is appropriate where there is forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees or the combined range of motion of the thoracolumbar spine not greater than 120 degrees, or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  38 C.F.R. § 4.71a, DC 5237 (effective Sept. 26, 2003).

Any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, are to be rated separately, under an appropriate diagnostic code.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (1).  

Under the amended Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, a 20 percent rating is warranted for incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months; a 40 percent disability evaluation is warranted for incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months; and a 60 percent disability evaluation is warranted for incapacitating episodes having a total duration of at least six weeks during the past 12 months.  38 C.F.R. § 4.71a, DC 5243 (effective Sept. 26, 2003).

For purposes of evaluations under DC 5243, an incapacitating episode is defined as a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a, DC 5243, Note (1).    

For VA compensation purposes, normal forward flexion of the cervical spine is zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion are zero to 45 degrees, and left and right lateral rotation are zero to 80 degrees.  Normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  

The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  38 C.F.R. § 4.71a, DC 5235-43, Note (2).    

Based on the evidence of record, the Board finds that a 60 percent rating but no more is warranted for the Veteran's low back disability.  Specifically, the January 2010 VA examination report showed that he missed 30 days of work in the last 12 months due to back pain.  Furthermore, in June 2010, after reviewing pertinent treatment records, a private physician indicated that the Veteran's incapacitating episodes of intervertebral disc syndrome had accumulated to over six weeks duration within the last 12 months.  As such, the Board finds that the criteria for a 60 percent rating under DC 5243 have been met.    

As for the potential for an even higher rating the Board initially notes that a 60 percent rating is the highest rating possible under DC 5243.  However, under the General Rating Formula for Diseases and Injuries of the Spine, a 100 percent evaluation is appropriate for unfavorable ankylosis of the entire spine.  Ankylosis is defined as "immobility and consolidation of a joint due to disease, injury or surgical procedure."  See Colayong v. West, 12 Vet. App. 524, 528 (1999); Shipwash v. Brown, 8 Vet. App. 218, 221 (1995).  
  
In this case, the Veteran had 95 degrees of flexion and a combined range of motion of 238 degrees during the November 2003 VA examination, 74 degrees of flexion and a combined range of motion of 192 degrees during the May 2005 VA examination, and 40 degrees of flexion and a combined range of motion of 165 degrees during the January 2010 VA examination.  The evidence does not show ankylosis of the spine.

The Board notes that the Veteran refused to perform range of motion testing during the February 2008 VA examination but finds that, given his subsequent range of motion testing in January 2010, the spine is obviously not anklyosed.  As such, with no evidence of ankylosis of the entire spine, a higher rating is not warranted under the General Rating Formula for Diseases and Injuries of the Spine.
  
The Board also finds that a rating greater than 60 percent is not warranted under DeLuca.  While the evidence shows some loss of motion due to pain, even taking into account the additional loss of motion under DeLuca, the Veteran still does not meet the criteria for a rating greater than 60 percent under the applicable diagnostic codes.  Furthermore, the January 2010 VA examination report shows that following three repetitive ranges of motion, the pain was slightly increased but range of motion remained the same and there was no evidence of fatigue, weakness, or lack of endurance.  Thus, the Board finds that the now currently-assigned 60 percent rating for the lumbar spine is already taking into consideration the provisions of Deluca.   

As for the possibility of a separate rating for neurological impairment, the Board notes that by rating decision dated in May 2010 the RO granted service connection for lumbar radiculopathy of the right lower extremity and assigned a 10 percent rating.  Neurological impairment of either the upper extremities or left lower extremity has not been demonstrated.  The Board finds that the 10 percent rating for lumbar radiculopathy of the right lower extremity is appropriate and that a separate rating for neurological impairment of either the upper extremities or the left lower extremity is not warranted.

The Board also finds that no higher evaluations can be assigned pursuant to any other potentially applicable diagnostic codes.  Because there are specific diagnostic codes to evaluate the lumbar spine, consideration of other diagnostic codes for evaluating the disability does not appear appropriate.  See 38 C.F.R. § 4.20 (permitting evaluation, by analogy, where the rating schedule does not provide a specific diagnostic code to rate the disability); Butts v. Brown, 5 Vet. App. 532 (1993).

The Board has also considered his statements that his disability is worse.  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant. See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990). 

Competency of evidence differs from weight and credibility. The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted. Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

In this case, the Veteran is competent to report symptoms because this requires only personal knowledge as it comes to him through his senses. Layno, 6 Vet. App. at 470.  He is not, however, competent to identify a specific level of disability according to the appropriate diagnostic codes. 

Such competent evidence concerning the nature and extent of the Veteran's low back disability has been provided by the medical personnel who have examined him during the current appeal and who have rendered pertinent opinions in conjunction with the evaluations.  The medical findings (as provided in the examination reports) directly address the criteria under which this disability is evaluated.  

As such, the Board finds these records to be more probative than the Veteran's subjective evidence of complaints of increased symptomatology.  See Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (interest in the outcome of a proceeding may affect the credibility of testimony).  In conclusion, the Board finds that the preponderance of the evidence is against a rating greater than 60 percent for the Veteran's low back disability and the appeal is denied.

Next, the Board has considered whether referral for extra-schedular consideration is warranted.  While the evidence indicates that the Veteran is working, he misses time from work due to his low back disability.  In exceptional cases where schedular evaluations are found to be inadequate, consideration of an extra-schedular evaluation is made.  38 C.F.R. § 3.321(b)(1).  There is a three-step analysis for determining whether an extra-schedular evaluation is appropriate.  Thun v. Peake, 22 Vet. App. 111 (2008).  

First, there must be a comparison between the level of severity and symptomatology of a veteran's service-connected disability and the established criteria found in the rating schedule to determine whether a veteran's disability picture is adequately contemplated by the rating schedule.  Id.  

If not, the second step is to determine whether the claimants exceptional disability picture exhibits other related factors identified in the regulations as "governing norms."  Id.; see also 38 C.F.R. § 3.321(b)(1) (governing norms include marked interference with employment and frequent periods of hospitalization).  

If the factors of step two are found to exist, the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for a determination whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.  Id.

The record does not establish that the rating criteria are inadequate.  To the contrary, the very symptoms that the Veteran describes and the findings made by the various medical professionals, such as back pain, limited motion, and incapacitating episodes are the symptoms included in the criteria found in the rating schedule for his disability and form the basis of a grant for benefits.  

Here, the record does not establish that the rating criteria are inadequate for rating the Veteran's low back disability.  The competent evidence of record shows that his low back disorder is primarily manifested by incapacitating episodes as a result of intervertebral disc syndrome and limitation of motion.  The applicable diagnostic codes used to rate the low back provides for ratings based on limitation of motion.  

Furthermore, the effects of pain and functional impairment have been taken into account and are considered in applying the relevant criteria in the rating schedule.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca, 8 Vet. App. 202.  The effects of the low back disability have been fully considered and are contemplated in the rating schedule; hence, referral for an extraschedular rating is unnecessary at this time. 

Finally, as provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

When VCAA notice is delinquent or erroneous, the "rule of prejudicial error" applies.  See 38 U.S.C.A. § 7261(b)(2) (West 2002).  In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

The Veteran's low back claim arises from his disagreement with the initial evaluation following the grant of service connection.  Courts have held that once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further notice is needed under VCAA.

As to VA's duty to assist, VA has obtained service treatment records, assisted the Veteran in obtaining evidence, afforded him adequate physical examinations, obtained medical opinions as to the severity of his disability, and afforded him the opportunity to give testimony before the Board.  All known and available records relevant to the issue on appeal have been obtained and associated with the claims file; and he has not contended otherwise.  

While it appears that there are outstanding private treatment records from Drs. A.D.P. and R. that have not yet been associated with the claims file, in December 2009 correspondence, the RO requested that the Veteran submit an authorization form but he has not returned the appropriate authorization form so that VA may obtain these records.  

The duty to assist is not a one-way street. Woods v. Gober, 14 Vet. App. 214, 224 (2000); see also Hurd v. West, 13 Vet. App. 449, 452 (2000) (veteran cannot passively wait for help from VA). Thus, VA is not required to provide any more assistance to him with regard to these private records, as the Veteran did not complete and return the required authorization form, or otherwise provide the information that was requested of him in February 2009. 38 U.S.C.A. § 5102(a).  

VA has substantially complied with the notice and assistance requirements and the Veteran is not prejudiced by a decision on the claim at this time.  The Board finds that no additional assistance is required to fulfill VA's duty to assist.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001). 


ORDER

An initial 60 percent rating, but mo more, for residuals of a back injury is granted subject to the laws and regulations regarding the payment of benefits.  



___________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


